--------------------------------------------------------------------------------

[exhibi1.jpg]

May 26th, 2014

Letter of Intent

This document does not contain terms or provisions that are enforceable absent
the negotiation in good faith and acceptance on terms in substantial agreement
to the terms communicated within this document, of a lease agreement and of a
finance agreement.

This letter of intent, to be executed on behalf of Lexaria Corp. and/or its
wholly-owned subsidiary Great Lakes Cannabis Corp (the “Lessee”) and Arnprior
Bay Property Limited, c/o Huntington Properties, owners of XXX, Ontario (the
“Lessor”) sets out the Lessee’s and Lessor’s shared intent to enter into a lease
agreement (the “Lease”) for warehouse space (the “Leased Premises”) in the
building located at XXX (the “Building”) and to enter a finance agreement into
Lexaria Corp and/or Great Lakes Cannabis Corp.

The terms and conditions to be properly set out in a binding lease agreement,
and a binding finance agreement and such other documentation as the parties
shall determine necessary will include the following terms and conditions:

1.

Lease space to be approximately 24,000 square feet with an option to lease a
further 22,000 square feet on the same terms and conditions within 2 years. A
first right of refusal in favour of the Lessee will be available to lease
approximately an additional 49,000 square feet for a total of approximately
95,000 square feet as further space currently leased at the Building site comes
available. If city approval is not forthcoming or denied, for any reason,
Lexaria will continue its relationship with Huntington, under the same terms, to
find a suitable location.

    2.

The Lease shall be conditional for a period of up to 180 days in order to obtain
approval from the appropriate municipal authorities XXX that the zoning
applicable to the Leased Premises allows for the Lessee’s intended use of the
Leased Premises, in particular a legal marijuana production facility, and that
the municipality will provide a letter to that effect. If the Municipality does
not approve medical marijuana for this location, the obligations of both the
Lessee and the Lessor ends and the remaining lease shall be null and void.

    3.

The basic rent for the Leased Premises over the term shall be as follows:

Years 1- 4 - $6.75 psf per annum
Years 5- 7 - $7.25 psf per annum
Years 8-10 - $8.25 psf per annum




--------------------------------------------------------------------------------

[wpe8.jpg]

4.

Common area charges and taxes are additional, which are currently approximately
$2.50 per square foot per annum. All utilities will be in addition to the rent
and billed directly to the Lessee.

   5.

No rent costs are applied or earned until that day when the Municipality
provides the written letter approving the use of the facility, as noted in
paragraph 2, above. As well, upon acceptance of suitability by examination and
inspection of premises by representatives of Lexaria.

   6.

Lease term to be 10 years, with the Lessee having an option to renew for two (2)
further eight (8) year terms at a market rate to be negotiated at the time of
renewal.

   7.

The Lessee will require tenant improvements to the Leased Premises. The Lessor
shall contribute $20.00 per square foot towards the total costs of the tenant
improvement at the time of tenant improvement, to a maximum total of $1,000,000.
All tenant improvement costs that exceed $20.00 are the sole responsibility of
the Lessee.

   8.

This Letter of Intent sets out our shared intentions but does not create a
binding obligation to Lease. The intended relationship set out in this Letter of
Intent shall be solely governed by a binding lease agreement in the Lessor’s
standard form, but containing those terms and conditions set out in this Letter
of Intent and as otherwise agreed between the parties.

   9.

Lessor and/or its associates (the “Finance Group”) agrees to provide investment
(the “Financing”) to Lexaria by way of an equity financing on terms that are
compliant with Canadian Securities Exchange regulations as well as with all
security regulations in both Canada and the USA. The Finance Group agrees to
invest up to $2,000,000 into Lexaria Corp under the terms in paragraph 10 below.
These funds will be raised concurrent to acceptance of the terms, by both
parties, of this LOI. The funds shall be held in escrow (with Lexaria’s Lawyer)
until such time that XXX is approved for the use and rezoned by the authorities,
or failing that, another suitable Huntington property is sourced. Lexaria will
Endeavour to raise matching funds. All funds will be utilized for build out,
licensing (MMPR), and key employee acquisition of the Huntington property, as
well as general working capital.

   10.

At the time of this Letter of Intent, the terms of the Financing are by way of
equity units (the “Units”) currently priced at US$0.20 each. Each Unit consists
of one previously unissued common share, as presently constituted (a “Share”)
and one non-transferable common share purchase warrant (each warrant, a
“Warrant”) of Lexaria Corp. One Warrant will entitle the holder, on exercise, to
purchase one additional common share of Lexaria Corp (a “Warrant Share”) at a
price of US$0.50 per Warrant Share at any time until the close of business on
the day which is 18 months from the date of issue of the Warrant. The terms of
the Financing may be adjusted if by mutual consent of Lexaria Corp and the
Lessor but only if in compliance with all regulations.


--------------------------------------------------------------------------------

[wpe8.jpg]

    11.

This Letter of Intent sets out our shared intentions but does not create a
binding obligation to finance. The intended relationship set out in this Letter
of Intent shall be solely governed by a binding finance agreement in the
Lessee’s standard form, but containing those terms and conditions set out in
this Letter of Intent and as otherwise agreed between the parties, all of which
must be in accordance with appropriate securities regulations in force in both
Canada and the USA.

 

LEXARIA CORP.

 

________________________________________
Chris Bunka, CEO
I have the authority to bind the corporation

 

 

 

Arnprior Bay Property Limited c/o HUNTINGTON PROPERTIES

Per:

 

________________________________________
Alan Whitten, President
I have the authority to bind the corporation

--------------------------------------------------------------------------------